EXHIBIT ENTERPRISE GP HOLDINGS L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in thousands) Year Ended December 31, 2008 2007 2006 2005 2004 Consolidated income $ 164,055 $ 109,021 $ 133,992 $ 82,209 $ 29,778 Add: Minority interest 981,458 653,360 638,585 478,944 229,607 Provision for taxes 31,019 15,813 21,974 8,363 3,761 Less: Equity in (income) loss of unconsolidated affiliates (66,161 ) (13,603 ) (25,213 ) (34,641 ) (52,787 ) Consolidated pre-tax income beforeminority interest and equity in income of unconsolidated affiliates 1,110,371 764,591 769,338 534,875 210,359 Add: Fixed charges 717,855 594,378 421,732 363,974 174,312 Amortization of capitalized interest 13,399 11,596 9,779 2,048 974 Distributed income of equity investees 157,211 116,930 76,515 93,143 68,027 Subtotal 1,998,836 1,487,495 1,277,364 994,040 453,672 Less: Interest capitalized (90,700 ) (86,506 ) (66,341 ) (28,805 ) (2,766 ) Minority interest (22,880 ) (14,782 ) (4,001 ) (4,458 ) (6,586 ) Total earnings $ 1,885,256 $ 1,386,207 $ 1,207,022 $ 960,777 $ 444,320 Fixed charges: Interest expense $ 608,223 $ 487,419 $ 333,742 $ 315,556 $ 161,589 Capitalized interest 90,700 86,506 66,341 28,805 2,766 Interest portion of rental expense 18,932 20,453 21,649 19,613 9,957 Total $ 717,855 $ 594,378 $ 421,732 $ 363,974 $ 174,312 Ratio of earnings to fixed charges 2.63 x 2.33 x 2.86 x 2.64 x 2.55 x These computations take into account our consolidated operations and the distributed income from our equity method investees.For purposes of these calculations, “earnings” is the amount resulting from adding and subtracting the following items. Add the following, as applicable: § consolidated pre-tax income before minority interest and income or loss from equity investees; § fixed charges; § amortization of capitalized interest; § distributed income of equity investees; and § our share of pre-tax losses of equity investees for which charges arising from guarantees are included in fixed charges. From the total of the added items, subtract the following, as applicable: § interest capitalized; § preference security dividend requirements of consolidated subsidiaries; and § minority interest in pre-tax income of subsidiaries that have not incurred fixed charges. The term “fixed charges” means the sum of the following: interest expensed and capitalized; amortized premiums, discounts and capitalized expenses related to indebtedness; an estimate of interest within rental expenses; and preference security dividend requirements of consolidated subsidiaries.
